DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsusaka (US 2014/0224891 A1).
In regards to claim 1, Matsusaka teaches a vehicle cooling system (20, see fig. 1) comprising: an object to be cooled (engine 21 to be cooled, see abstract and paragraphs 1 and 41), which is mounted on a vehicle (engine 21 mounted on a vehicle, see paragraphs 41, 22); a circulation flow path section (water circulation path through 1, 7, 34, 33, 35, 29, 26, 32, 22, 24, 25, and 27, see fig. 1 and paragraph 41) which includes a first flow path section (port 7) and a second flow path section (port 6), and in which a refrigerant (water) for cooling the object to be cooled circulates (see figs. 1-4 and paragraph 41); a solenoid valve (1, see fig. 2-4 and paragraph 42) which includes a valve body (11), and can switch between an open state (see figs. 3-4) in which the first flow path section and the second flow path section are connected (by allowing flow through the valve, see figs. 3-4, 8) and a closed state (fig. 2) in which the first flow path section and the second flow path section are blocked by causing the valve body to move in a predetermined direction (by moving the valve body 11 vertically downwards and blocking flow paths, see fig. 2); and a pump section (flow path section carrying pump 31, see fig. 1 and paragraph 41) configured to cause the refrigerant (water) to circulate in the circulation flow path section (see paragraphs 54 and 41), wherein the circulation flow path section includes a valve body accommodating section (valve the valve body accommodating section includes a first accommodating section (see below annotated figs. 7-8) which is positioned on one side in the predetermined direction (below the valve body 11, in the lower direction, see figs. 6-8 and below annotated figs. 7, 8), and a second accommodating section (16, 7, 8a) which is positioned on another side in the predetermined direction (at least above the valve body 11, in the upper direction, see figs. 6-8), and connects the first flow path section and the second flow path section in the open state (flow passing through 6 and 19, see fig. 8), the valve body accommodating section is partitioned into the first accommodating section and the second accommodating section by the valve body being fitted into an inside of the valve body accommodating section (valve body 11 fits between and separates the first (14) and second (16) accommodating sections, see below annotated fig. 7) and by an outer circumferential surface of the valve body contacting with an inner circumferential surface of the valve body accommodating section (contact area between 14 and valve 11, see below annotated fig. 7), and the another end of the connection flow path section opens to the first accommodating section (connection point between 6 and 19, see below annotated figs. 7-8, Matsusaka).

    PNG
    media_image1.png
    591
    445
    media_image1.png
    Greyscale

In regards to claim 2, Matsusaka teaches that the valve body (11) has a first pressure receiving surface (lower surface of body 12 facing 6, see figs. 6-8) directed to one side in the predetermined direction and facing inside of the first accommodating section (lower surface of body 12 facing downward towards port 6 and facing the inside surface of housing 8, see figs. 6-8 and above annotated figs. 7-8), and the first pressure receiving surface is a flat surface (lower surface of body 12 is flat, see figs. 6-8).
In regards to claim 3, Matsusaka teaches that the valve body (11) has a first pressure receiving surface (lower surface of body 12 facing 6, see figs. 6-8) directed to one side in the predetermined 

    PNG
    media_image2.png
    314
    611
    media_image2.png
    Greyscale


In regards to claim 4, Matsusaka teaches that the valve body (11) has a second pressure receiving surface (see below annotated fig. 6) directed to the other side in the predetermined direction (facing upward direction, see figs. 6-8 and below annotated fig. 6) and facing inside of the first flow path section in the closed state (facing inside surface of the port 7, while the valve is closed, see below annotated fig. 6), and an area of the first pressure receiving surface is larger than an area of the second pressure receiving surface (area of the entire flat bottom surface is more that the area of the second 

    PNG
    media_image2.png
    314
    611
    media_image2.png
    Greyscale


In regards to claims 6-9, Matsusaka teaches that the circulation flow path section has a hole section (8a, 19a, see fig. 8) which connects the second accommodating section and the second flow path section in the open state (in the valve open state port 6 and second accommodating section 16 are fluidly connected, see fig. 8), and the valve body closes the hole section in the closed state (see fig. 6 and paragraphs 32, 58).
In regards to claim 11, Matsusaka teaches a cooling section (radiator 23) configured to cool the refrigerant (see paragraph 54).
In regards to claim 12, Matsusaka teaches that the object to be cooled is a driving unit (engine 21) for driving the vehicle (engine drives a vehicle, see fig. 1 and paragraphs 11 and 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka as applied to claim 1 above and further in view of Miura (US 2006/0005789 A1).
In regards to claim 5, Matsusaka teaches an inner circumferential surface of the valve body accommodating section (inner surface of housing 8 and cover 16, see figs. 6-8) has a shape that accommodates circular magnetic portion (outer diameter of 5 in contact with the inner surface of the accommodating section 8, see paragraph 45 and figs. 6-8), and the valve body having an outer circumferential surface (surfaces of body 12 of valve body 11) movable in the predetermined direction while sliding with respect to an inner circumferential surface of the valve body accommodating section (valve body 11 moves upward and downward in the predetermined direction, see figs. 6-8, while sliding with respect to the inner surface of housing 8, see figs. 6-8 and paragraphs 42 and 49).
However, Matsusaka is silent about the inner circumference of the accommodating section and the valve body having cylindrical shapes.
Meura teaches that the valve housing (4) is cylindrical in shape (see figs. 4B and 2) and the valve body (5) is also cylindrical in shape (see figs. 4B, 2 and paragraphs 40-41, 44-45, 52, and 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shapes of the valve body accommodating section and the 
In regards to claim 10, Matsusaka teaches that the circulation flow path section has a hole section (8a, 19a, see fig. 8) which connects the second accommodating section and the second flow path section in the open state (in the valve open state port 6 and second accommodating section 16 are fluidly connected, see fig. 8), and the valve body closes the hole section in the closed state (see fig. 6 and paragraphs 32, 58).
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. In response to applicants argument that because all portions of the outer circumference of the valve body 11 are spaced away from the walls of opening 15, Matsusaka does not teach partitioning the opening 15 in the claimed manner; the examiner points out that claim 1 does not mention partitioning the opening rather the valve body accommodating section is mentioned as partitioned by the valve body. In addition, the examiner points out that nowhere in the rejection of claims the opening (15) of Matsusaka alone was equated with the claimed valve body accommodating section and the valve body accommodating section limitation is taught by the features (valve body carrying housing 8, 9, seat 14, and cover 16, see figs. 2-4) of Matsusaka. Therefore, it is incorrect for applicant to equate just opening (15) with the claimed valve body accommodating section in the rejection of claims. Also, the current rejection of claim 1 includes element (14) as part of the valve body accommodating section which comes in contact with the outer circumference of the valve body (11) to separate the first accommodating section from the second accommodating section (see above annotated fig. 7 in the rejection of claim 1). Hence in the above modified rejection of claim 1, Matsusaka teaches the newly claimed limitations of claim 1.
In response to applicants argument about anticipating an obviousness rejection over Matsusaka; the examiner points out that no obviousness rejection of claim 1 over Matsusaka has/had been made and hence applicant's arguments about obviousness rejection of claim 1 are futile.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.S/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763